ON PETITION FOR REHEARING.
Because the provisions of ch. 140, Acts 1919 p. 625 (§ 8716 Burns' Supp. 1921) for taking an appeal by filing a complaint and appeal bond within ten days are a re-enactment, in exactly 9.  the same language, of provisions contained in a statute previously in force (§ 4, ch. 172, Acts 1909 p. 412, 425) which it purported to amend by inserting additional provisions with regard to other matters, counsel insist that the language thus re-enacted from the older statute should not be treated as an expression of the legislative will of as much force and effect as a new statute passed at the time the amendment was made. And, in support of that contention, they quote from a recent decision of this court the following language (our italics): "And where a later statute merely re-enacts the provisions of an earlier one,it does not repeal an intermediate act which has qualified or limited the earlier one, but such intermediate act will be deemed to remain in force, and to qualify or modify the new act in the same manner as it did the first." Public Service Comm.
v. City of Indianapolis (1922), 193 Ind. 37, 49, 137 N.E. 705. If ch. 143, Acts 1919 p. 635 (§ 10344 et seq. Burns 1926) had been passed *Page 138 
and approved while the act of 1909 continued in force, and had taken effect so as to qualify and modify the provisions of the act of 1909 before ch. 140 was approved, and then the act of 1909 had been amended by ch. 140 after ch. 143 thus had taken effect, the argument would be pertinent, and possibly the authority cited might be controlling. But this is not a case where "an intermediate act had qualified or limited an earlier act" before the latter was amended by re-enacting it in the same language, with the insertion of additional provisions. Chapters 140 and 143 took effect at the same time, and one of them cannot be deemed to have modified or limited any statute previously in force before the other was enacted. Hence the rule laid down by the case above cited is not controlling.
The petition for rehearing is overruled.